DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 6-9, filed 04/11/2022, with respect to the rejection of claims 1-8 under 35 U.S.C. 102(a)(1) and the rejection of claims 1-8 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, these rejections have been withdrawn. However, upon further consideration, new grounds of rejection are made.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.








Claims 1-2, 4, 7-8, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwanaga et al. (US 2013/0344422 A1).

Iwanaga teaches an electrophotographic photoreceptor that includes a conductive substrate, an organic photosensitive layer that is provided on the conductive substrate, and an inorganic protective layer that is provided on the organic photosensitive layer, wherein the inorganic protective layer includes a first layer, a second layer, and a third layer (Abstract). Iwanaga teaches that in the toner art, a technique in which an inorganic protective layer is provided on an organic photosensitive layer is known. A p-type material is widely known for a charge-transporting organic material contained in the organic photosensitive layer, and there are many cases in which the organic photosensitive layer shows p-type conductivity ([0022]).
In one embodiment of the invention, Iwanaga teaches a multilayer type photoreceptor that has a structure in which the undercoat layer is formed on a conductive substrate, and then a charge transport layer, charge generation layer, and the inorganic protective layer are formed on top of the undercoat layer in that order ([0042], Figure 2). The charge generation layer and the charge transport layer form an organic photosensitive layer ([0042]).

As previously discussed, the inorganic protective layer (interfacial layer, intermediate layer, and outermost layer) contains an inorganic material. Examples of the inorganic material include p-type charge transporting inorganic materials ([0110]), oxide-based, nitride-based, carbon-based, and silicon-based inorganic materials, from the viewpoints of the mechanical strength and light permeability as the protective layer ([0112]). Examples of the oxide-based inorganic materials include metal oxides such as gallium oxide, aluminum oxide, zinc oxide, titanium oxide, indium oxide, tin oxide, and boron oxide ([0113]). Iwanaga teaches that each layer of the inorganic protective layer be a non-single crystalline film, such as a microcrystalline film, a polycrystalline film, or an amorphous film ([0146]). Therefore, the film does not comprise a particulate ceramic. Furthermore, Iwanaga teaches that the electrophotographic photoreceptor is used in a process cartridge, and furthermore in an image forming apparatus (Fig 6, [0192]-[0235]).















Claims 1-5, 7-8 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2013/0157182 A1), in view of Fujimaki et al. (US 4,477,549), further in view of Atsumi (US 4,804,607), and considered with Fig.1 of the ScienceDirect NPL.

Fujita teaches an electrophotographic photoreceptor including a conductive supporting body, a photosensitive layer, and a protective layer. In the electrophotographic photoreceptor, at least the photosensitive layer and the protective layer are sequentially layered on the conductive supporting body, and the protective layer includes p-type semiconductor particles (Abstract). The electrophotographic photoreceptor is used in a process cartridge, and furthermore in an image forming apparatus, having all of the claimed components required by claims 16-19 ([0149]-[0168]).
Fujita teaches that the abrasion resistance and image characteristics of the photoreceptor are improved by including p-type semiconductor particles in the protective layer of the photoreceptor. This allows for a photoreceptor having good durability to attrition and good stability in durability to attrition and image characteristics without occurrence of density difference in images between photoreceptor cycles ([0013]-[0014]). Furthermore, the p-type semiconductor particles are selected from CuAlO2, CuGaO2, and CuInO2 ([0018]).
As for the charge transport material, a well-known compound can be used and the following are suggested: carbazoles, oxazoles, oxadiazoles, thiazoles, thiadiazoles, triazoles, imidazoles, imidazolones, imidazolidines, bisimidazolidines, styryl compounds, hydrazine compounds, pyrazoline compounds, oxazolones, benzimidazoles, quinazolines, benzofurans, acridines, phenazines, aminostilbenes, triphenylamines, phenylenediamines, stilbenes, benzidines, poly-N-vinylcarbazole, Poly-1-vinylpyrene, poly-9-vinylanthracene ([0142]). This concise list of specific suggestions includes groups required by claim 11. Furthermore, in the experimental examples, the charge transporting layer contained (4,4’ dimethyl-4”-(beta-phenyl styryl) triphenylamine as the charge transporting material, which satisfies the requirement of claim 13 that the charge transporting material comprises a triphenylamine derivative ([0192]).
When CuAlO2 (copper aluminum oxide) is used as the p-type semiconductor material, the ceramic semiconductor film would inherently exhibit an x-ray diffraction spectrum having peaks at a diffraction angle 2-theta of 31.5 degrees or more but 32.5 degrees or less, 35.5 degrees or more but 37.5 degrees or less, or 45.5 degrees or more but 47.5 degrees or less, as required by claim 5, since this limitation characterizes a phase spectrum of copper aluminum oxide (see Fig. 1 of the ScienceDirect NPL). Similarly, when CuAlO2 (copper aluminum oxide) is used as the p-type semiconductor material, the ceramic semiconductor film would inherently exhibit a charge mobility within the range required by claim 3, since the Applicant utilizes also CuAlO2 as the p-type semiconductor material in the ceramic film of the instant invention (see [0130] of the instant specification, [0171] and Table 1 of Fujita).
Fujita teaches that the p-type semiconductor material is in particulate form, which fails to meet the limitation of claim 15. However, utilizing a p-type semiconductor material in a ceramic film as a protective layer is well known in the art.
For instance, Fujimaki teaches a photoreceptor for electrophotography that forms a sharp image during repeated use (Abstract). Fujimaki teaches that one embodiment of the invention describes the photoreceptor of the type wherein a uniform positive charge layer is formed on its surface and includes a single photosensitive layer and a protective layer, both of which are made of a p-type photoconductive layer (Col. 5, lines 67-68, Col. 6, lines 1-3). Fujimaki then teaches that the protective layer used in the photoreceptor is preferably made of a thin layer comprising a photoconductive inorganic compound. For various reasons such as high Vickers hardness, high mechanical strength, fairly great freedom in selecting the absorption characteristics and no pollution hazard, the protective layer is made of an amorphous silicon carbide or silicon nitride film having a hydrogen atom and/or a fluorine atom. The protective layer may be formed on the photosensitive layer by vapor-depositing a film of these materials in vacuum or by applying a thin layer of dispersion in a resin binder (Col. 10, lines 13-31).
Similarly, Atsumi teaches an electrophotosensitive member that comprises an electrically conductive substrate, a photosensitive layer, and an overcoat layer having a rough surface with convexities and concavities (Abstract). The overcoat layer is formed on the surface of the photosensitive layer and is a film-shaped inorganic material coating the surface of the photosensitive layer. Silicon oxide, silicon dioxide, titanium oxide, aluminum oxide, and silicon carbide may be used for the inorganic material. The overcoat layer is formed on the surface of the photosensitive layer by a known technique, such as vacuum evaporation using inorganic material (Col. 3, lines 12-21).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a film-shaped inorganic material coating containing p-type materials on the surface of an electrophotographic photoreceptor, such as the one taught by Fujita, in order to optimize the result effective variables taught by Fujimaki and Atsumi. 
Furthermore, the Applicant’s claims 12 and 14 are recited as product-by-process claim. In a product by process claim, so long as the product has the same claimed composition or properties, the method by which it was made or by which the properties were tested is not material. According to the MPEP, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113 [R-1], see In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737     

/PETER L VAJDA/Primary Examiner, Art Unit 1737     
07/29/2022